Exhibit 10.3

SEVENTH AMENDMENT TO LEASE
(Creekside)

THIS SEVENTH AMENDMENT TO LEASE (“Seventh Amendment”) is made and entered into
as of the 12th day of February, 2007, by and between ARDEN REALTY LIMITED
PARTNERSHIP, a Maryland limited partnership (“Landlord”) and WEBSENSE, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S:

A.            Legacy-RECP Sorrento OPCO, LLC, a Delaware limited liability
company (“Original Landlord”) and Tenant entered into that certain Office Lease
dated as of April 19, 2002 (the “Original Lease”), as amended by (i) that
certain First Amendment to Lease dated as of October 1, 2002 by and between
Original Landlord and Tenant (the “First Amendment”), (ii) that certain Second
Amendment to Lease dated as of April 30, 2003 by and between Tenant and Sorrento
Valley Road, LLC, a Delaware limited liability company (“SVR”) (as
successor-in-interest under the Lease to Original Landlord) (the “Second
Amendment”), (iii) that certain Third Amendment to Lease dated as of July 30,
2004 by and between Tenant and SVR (the “Third Amendment”), (iv) that certain
Fourth Amendment to Lease dated as of March 24, 2005 by and between Tenant and
SVR (the “Fourth Amendment”), (v) that certain Fifth Amendment to Lease dated as
of December 21, 2006 by and between Landlord (as successor to SVR) and Tenant
(the “Fifth Amendment”), and (vi) that certain Sixth Amendment to Lease dated as
of January 30, 2007 by and between Landlord and Tenant (“Sixth Amendment”),
whereby Tenant leases certain space located in those certain buildings located
and addressed at 10220, 10240 and 10260 Sorrento Valley Road, San Diego,
California (collectively, the “Project”). The Original Lease, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment may be referred to herein
as the “Lease.”

B.            By this Seventh Amendment, Landlord and Tenant desire to further
extend the Lease Term and to otherwise modify the Lease as provided herein.

C.            Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.             The Premises. Landlord and Tenant hereby agree that pursuant to
the Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord the following space (collectively, the “Premises”) consisting of a
total of 105,797 rentable square feet: (i) all of the space in the Building
located at 10240 Sorrento Valley Road, San Diego, California (the “10240
Building”) consisting of a total of 64,117 rentable square feet, (ii) Suite 175
on the first (lst) floor of the Building located at 10220 Sorrento Valley Road,
San Diego, California (the “10220 Building”) consisting of 4,617 rentable square
feet, and (iii) all of the space located in the building located at 10260
Sorrento Valley Road, San Diego, California (the “10260 Building”) consisting of
a total of 37,063 rentable square feet. The square footage of the Premises
located at the 10260 Building is the result of a remeasurement of the Project
and shall be effective as of January 1, 2009.

2.             Extended Lease Term. The Lease Expiration Date shall be extended
such that the Lease shall expire on December 31, 2013 (“New Termination Date”).
The period from January 1, 2009 through the New Termination Date specified
above, shall be referred to herein as the “Extended Term.” Tenant’s termination
right provided in Section 14 of the Third Amendment shall be null and void.
However, Tenant shall retain the option to further extend the Extended Term for
an additional period of five (5) years in accordance with, and subject to, all
terms and conditions of the Extension Option Rider attached to the Original
Lease; provided, however, that any references in such Extension Option Rider to
the initial Lease Term shall mean and refer to the Extended Term, as defined in
this Section 2 above.


--------------------------------------------------------------------------------


3.             Monthly, Base Rent. Notwithstanding anything to the contrary in
the Lease, during the Extended Term, Tenant shall pay, in accordance with the
provisions of this Section 3. Monthly Base Rent for the Premises as follows:

Period

 

Monthly Base Rent

 

Monthly Base Rent Per
Rentable Square Foot

 

1/1/2009 – 12/31/2003

 

$

184,086.78

 

$

1.74

 

 

 

 

 

 

 

1/1/2010 – 12/31/1010

 

$

190,434.60

 

$

1.80

 

 

 

 

 

 

 

1/1/2011 – 12/31/2011

 

$

196,782.42

 

$

1.86

 

 

 

 

 

 

 

1/1/2012 – 12/31/2012

 

$

204,188.21

 

$

1.93

 

 

 

 

 

 

 

1/1/2013 – 12/31/2013

 

$

211,594.00

 

$

2.00

 

 

4.             Improvements to the Premises.

4.1.          Landlord’s Work. Landlord shall cause the following work to be
performed at the Project:

(a)           Repair the three (3) AAON HVAC units (replace the coils and
refurbish the units) and replace the 50-ton Carrier HVAC unit at the 10240
Building with a new HVAC unit of a size to be determined after Landlord performs
final engineering calculations for such building. In addition, Landlord will
provide controls to each of the VAV units, rooftop units and the unit in
Tenant’s computer room in the 10240 Building necessary to enable the Premises in
such building to be air conditioned and heated in a first-class and cost
efficient manner. The work described in this Section 4.1(a) may be collectively
referred to herein as the “HVAC Work.” Subject to Landlord’s receipt of final
engineering design and subject to availability of equipment, Landlord estimates
that the HVAC Work will be completed within ten (10) to eighteen (18) weeks
after Landlord orders parts and equipment and Landlord agrees to order such
parts and equipment no later than February 23, 2007. Landlord shall otherwise
cause the HVAC Work to be completed as soon as reasonable possible in accordance
with a schedule reasonably approved by Tenant.

(b)           Upgrade the fire/lifesafety systems in the 10220 Building and the
10260 Building to a level that is at least consistent with the quality of the
fire/lifesafety system within the 10240 Building (collectively, the
“Fire/Lifesafety Work”). The Fire/Lifesafety Work shall include the addition of
pull stations, sirens, strobes, emergency announcement systems and other
fire/lifesafety improvements required by law. Landlord agrees to use
commercially reasonable efforts to cause the Fire/Lifesafety Work to be
completed no later than July 1, 2007, subject to Landlord’s ability to obtain
permits for such work on a timely basis and the availability of necessary parts
and equipment.

(c)           Upgrade the restrooms in the 10260 Building (including tile and
ventilation) to be consistent with the quality and function of the restrooms
within the 10240 Building (collectively, the “10260 Restroom Work”). Landlord
agrees to use commercially reasonable efforts to cause the 10260 Restroom Work
to be completed on or before July 1, 2007.

(d)           Install a back-up generator to supply power to that portion of the
Premises located in the 10220 Building and the air handlers serving such portion
of the Premises for the computer server room therein (collectively, the
“Generator Work”). Landlord shall use commercially reasonable efforts to cause
the Generator Work to be completed on or before September 1, 2007, subject to
Landlord’s timely receipt of necessary permits and the availability of necessary
parts and equipment. Such back-up generator shall be used by Tenant only during
(i) testing and regular maintenance, and (ii) any period of electrical power
outage at the Project. Tenant shall be entitled to operate the generator for
testing and regular maintenance only upon notice to Landlord and at times
reasonably approved by Landlord which approval will not be unreasonably
withheld, conditioned or delayed. Any repairs and maintenance of such generator
shall be the sole responsibility of Tenant.

2


--------------------------------------------------------------------------------


To the extent that specifications for any of Landlord’s Work are not designated
in this Section 4.1 above, such specifications shall be as reasonably determined
by Landlord and Tenant. Except as specifically set forth in this Section 4.1,
Tenant hereby agrees to accept the Premises in its “as-is” condition and Tenant
hereby acknowledges that Landlord shall not be obligated to provide or pay for
any improvement work or services related to the improvement of the Premises.
Tenant also acknowledges that Landlord has made no representation or warranty
regarding the condition of the Premises except as expressly provided in this
Section 4.1 above.

4.2.          Refurbishment Allowance. Landlord and Tenant acknowledge that a
balance of Three Hundred Twenty-Eight Thousand Two Hundred Twenty and 29/100
Dollars ($328,220.29) of the “New Refurbishment Allowance” (as defined in
Section 7.2.1 of the Third Amendment) remains available to Tenant. In addition,
to the extent that the total cost of design and construction of Landlord’s Work
(collectively, the “Landlord’s Work Costs”) is less than One Million Three
Hundred Seventy-Five Thousand Three Hundred Sixty-One and no/100 Dollars
($1,375,361.00) (based on $13.00 per rentable square foot of the Premises), such
difference (the “Landlord Work Allowance”) shall be available to Tenant to
design and construct refurbishments to the then existing tenant improvements in
the Premises subject to all terms and conditions of this Section 4.2 below. In
calculating the Landlord Work Costs, Landlord shall charge an administration fee
of two percent (2%) of all other Landlord Work Costs. To the extent that total
Landlord Work Costs exceed the Landlord Work Allowance, Landlord shall be
responsible for such excess and there shall be no Landlord Work Allowance. The
remaining balance of the New Refurbishment Allowance and any Landlord Work
Allowance may be used by Tenant to renovate the then-existing tenant
improvements in the Premises and the remaining balance of the New Refurbishment
Allowance may be used by Tenant as set forth in Section 7.2 of the Third
Amendment; provided, however, that (i) Tenant shall not have access to the
Landlord Work Allowance (if any) prior to December 1, 2007 and shall thereafter
have until December 31, 2010 to utilize any such Landlord Work Allowance, except
that up to Three Hundred Thousand Dollars ($300,000.00) of the Landlord Work
Allowance may be used by Tenant to renovate the then-existing tenant
improvements in the Premises at any time from January 1, 2011 through and
including December 31, 2012 and Landlord shall retain any portion of the
Landlord Work Allowance (A) in excess of Three Hundred Thousand Dollars
($300,000.00) that remains unused after December 31, 2010, and/or (B) that
remains unused after December 31, 2012; and (ii) the “Landlord’s Supervision
Fee” (as set forth in Section 7.2.1.4 of the Third Amendment) applicable with
respect to renovation of the tenant improvements in the Premises paid for from
the Landlord Work Allowance shall be one percent (1%) of the costs incurred by
Tenant to design and construct such refurbishments to the tenant improvements
(whereas the terms and conditions of Section 7.2.1.4 shall continue to apply to
the remaining balance of the New Refurbishment Allowance). Tenant agrees to use
its reasonable efforts to minimize any disruption to any other tenants in the
Project during the course of construction of refurbishments to the tenant
improvements and Landlord understands that Tenant intends to custom design its
space and may use materials which are equal to or exceed Project-standard,
subject to Landlord’s reasonable approval. At the time of granting such
approval, Landlord shall indicate which, if any, of such tenant improvements
must be removed from the Premises upon expiration or earlier termination of the
Lease as provided in Section 8.3 of the Original Lease. Except as otherwise
expressly provided herein, all terms and conditions of Section 7.2 of the Third
Amendment shall apply to Tenant’s design and construction of the refurbishments
to the tenant improvements.

5.       Security Deposit. Tenant has previously deposited with Landlord One
Hundred Four Thousand Three Hundred Eighty-Two and 48/100 Dollars ($104,382.48)
as a Security Deposit under the Lease. Landlord shall continue to hold the
Security Deposit in accordance with the terms and conditions of Article 20 of
the Original Lease

6.       Parking. All terms and conditions of the Lease regarding Tenant’s
parking shall continue to apply throughout the Extended Term; provided, however
(i) notwithstanding Section 8 of the Third Amendment, visitor and guest parking
spaces shall be made available within a designated short-term surface visitor
parking area near the entry door of the 10240 Building; provided, however, that
the cost to designate any spaces as visitor parking shall be at Tenant’s sole
cost and expense (and which costs may be deducted from the remaining balance of
the New Refurbishment Allowance described in Section 4.2 above); (ii) Landlord
shall make available to Tenant, at no charge to Tenant, motorcycle and bicycle
parking for between six (6) to twelve (12) bicycles or motorcycles, with the
exact number to be as reasonably determined by Landlord; and (iii) as an
Operating Expense of the Project (and not as a charge to the Landlord’s

3


--------------------------------------------------------------------------------


Work Costs), Landlord will use reasonable efforts to sandbag flood-prone areas
of the parking lot of the Project as necessary during the winter months and
shall investigate more permanent measures to alleviate such flooding.

7.        Signage. Tenant shall be entitled to retain all signage rights
provided in the Lease throughout the Extended Term and, if at any time Tenant
also leases the entire 10220 Building, subject to Tenant's receipt of all
applicable governmental approvals and permits and Tenant's compliance with all
applicable laws, Tenant shall have the right, at Tenant's option and at Tenant's
sole cost and expense, to install a sign at the top of the exterior of the 10220
Building in accordance with, and subject to, all of the terms and conditions of
Section 24.8.1 of the Original lease.

8.              Right of First Offer.  Tenant's right of first offer provided in
Section 1.6 of the Original Lease shall continue to apply throughout the
Extended Term; provided, however (i) the “First Offer Space” shall mean all
space in the Project not leased by Tenant, (ii) any reference in Section 1.6 of
thc Original Lease to the “initial Lease Term” shall mean and refer to the
“Extended Term” (as defined in Section 2 of this Seventh Amendment above); (iii)
any provision in Section 1.6 of the Original Lease which is said to be
applicable prior to the first (lst) anniversary of the Lease Commencement Date
shall no longer be applicable; and (iv) in Section 1.6.6 of the Original Lease,
the first (1st) sentence shall apply and the remainder of Section 1.6.6 shall be
of no force or effect.

9.             Satellite Equipment.  Section 24.30 of the Original Lease shall
continue to apply throughout the Extended Term; provided, however, that Tenant's
right to install Satellite Items shall apply on each of the buildings in the
Project. If Tenant so elects to install additional Satellite Items, Landlord may
require that Landlord (or Landlord’s rooftop management company) and Tenant
enter into a license agreement for the installation and operation of such
equipment, which license agreement shall reflect the terms and conditions of
Section 24.30 of the Original Lease. Furthermore, Tenant shall have the right to
contract directly with cable and fiber optic service firms, without additional
charges from Landlord, subject to Landlord's reasonable approval of all terms
and conditions of such service and if any such provider requires the
installation of additional equipment outside of the Premises, such provider must
enter into a written agreement with Landlord selling forth the terms and
conditions of the access to be granted to such provider. In no event shall
Landlord be obligated to incur any costs or liabilities in connection with the
installation or delivery of telecommunications services or facilities at the
Project.

10.      HVAC. All terms and conditions of Article 6 of the Original Lease shall
apply throughout the Extended Term; provided, however, that during the Extended
Term, the three and one-half percent (3.5%) surcharge on utilities costs to
cover Landlord's administrative costs in providing after-hours HVAC service as
otherwise provided in Section 6.2(ii)(1) shall not apply.

11.      Brokers. Each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Seventh Amendment other than Burnham Real Estate (representing
Landlord) and Capstone Commercial Properties, Inc. (representing Tenant), each
of whom shall be compensated by Landlord pursuant to a separate agreement. Each
party further agrees to defend, indemnify and hold harmless the other party from
and against any claim for commission or finder's fee by any other person or
entity who claims or alleges that they were retained or engaged by the first
party or at the request of such party in connection with this Seventh Amendment.

12.      Signing Authority. Concurrently with Tenant's execution of this Seventh
Amendment, Tenant shall provide to Landlord reasonable evidence of the authority
of the individuals executing this Seventh Amendment on behalf of Tenant.

13.           Notices. Any notices to Landlord shall be addressed to the
management office for the Project, with a copy to Landlord, c/o Arden Realty,
Inc., 11601 Wilshire Boulevard, Fourth Floor, Los Angeles, California 90025,
Attention: Legal Department.

14.           No Further Modification. Except as set forth in this Seventh
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Seventh Amendment has been executed as of the day and
year first above written.

 

“Landlord”:

 

 

 

 

ARDEN REALTY LIMITED PARTNERSHIP,

 

a Maryland limited partnership

 

 

 

 

By:

ARDEN REALTY, INC.,

 

 

a Maryland corporation

 

 

Its: Sole General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

 

WEBSENSE, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

5


--------------------------------------------------------------------------------